                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Carol Lynn Gunter,                         )       Civil Action No. 8:18-cv-02298-RMG-JDA
                                           )
                             Plaintiff,    )
                                           )
             vs.                           )        REPORT AND RECOMMENDATION
                                           )        OF MAGISTRATE JUDGE
Andrew Saul1,                              )
Commissioner of Social Security,           )
                                           )
                             Defendant.    )

          This matter is before the Court for a Report and Recommendation pursuant to Local

Civil Rule 73.02(B)(2)(a), D.S.C., and 28 U.S.C. § 636(b)(1)(B).2 Plaintiff brought this

action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final

decision of the Commissioner of Social Security (“the Commissioner”), denying Plaintiff’s

claim for disability insurance benefits (“DIB”) and supplemental security income (“SSI”).3

For the reasons set forth below, it is recommended that the decision of the Commissioner

be reversed and remanded for administrative action consistent with this recommendation,

pursuant to sentence four of 42 U.S.C. § 405(g).


      1
     Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be
substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No
further action needs to be taken to continue this suit by reason of the last sentence of
section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
  2
   A Report and Recommendation is being filed in this case, in which one or both parties
declined to consent to disposition by a magistrate judge.
   3
     Section 1383(c)(3) provides, “The final determination of the Commissioner of Social
Security after a hearing under paragraph (1) shall be subject to judicial review as provided
in section 405(g) of this title to the same extent as the Commissioner’s final determinations
under section 405 of this title.” 42 U.S.C. § 1383(c)(3).

                                               1
                                PROCEDURAL HISTORY

       In February 2017, Plaintiff filed applications for DIB and SSI, both alleging an onset

of disability date of March 17, 2016. [R. 234–237; 227–233.] The claims were denied

initially and upon reconsideration. [R. 101–120; 124–153]. Thereafter, Plaintiff requested

a hearing before Administrative Law Judge (“ALJ”), and, on March 28, 2018, ALJ Christine

Guard conducted a de novo hearing on Plaintiff’s claims. [R. 35–100.]

       The ALJ issued a decision on May 17, 2018, finding Plaintiff not disabled under the

Social Security Act (“the Act”). [R. 13–30.] At Step 1,4 the ALJ found that Plaintiff met the

insured status requirements of the Act through December 31, 2019, and had not engaged

in substantial gainful activity since March 17, 2016, the alleged onset date. [R. 16, Findings

1 & 2.] At Step 2, the ALJ found that Plaintiff had the following severe impairments:

degenerative disc disease of the lumbar and cervical spine including mild degenerative

changes and mild/minimal protrusions, bilateral shoulder degenerative joint disease (“DJD”)

with a history of two rotator cuff tears status post repair, a history of carpal and cubital

tunnel syndrome status post release surgeries, obesity, depression, and anxiety. [R. 16,

Finding 3.]   At Step 3, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. [R. 17, Finding 4.]

       Before addressing Step 4, Plaintiff’s ability to perform her past relevant work, the

ALJ assessed Plaintiff’s residual functional capacity (“RFC”) and found as follows:




   4
   The five-step sequential analysis used to evaluate disability claims is discussed in the
Applicable Law section, infra.

                                              2
               After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b) except the claimant must be allowed to alternate
               between sitting and standing every 30 minutes for five minutes
               at the work station while completing the task at hand.
               However, the claimant must never operate foot controls with
               the left leg. Due postural limitations, the claimant may
               occasionally balance, stoop, crouch, kneel, and climb ramps
               and stairs. However, the claimant must never crawl or climb
               ladders, ropes, or scaffolds. Although the claimant can
               frequently reach, handle, finger, and feel, the claimant must
               never reach overhead. Due to environmental limitations, the
               claimant may only occasionally be exposed to extreme cold,
               extreme heat, and vibration. She must also avoid concentrated
               exposure to environmental irritants such as odors, dust, gases,
               and fumes. Similarly, she must never be exposed to poorly
               ventilated areas, dangerous chemicals, unprotected heights, or
               open, moving, mechanical parts and hazardous machinery.
               However, the claimant can concentrate sufficiently in two-hour
               increments to perform simple routine tasks, but not at a
               production rate pace. She is able to work in a setting with fixed
               and predictable tasks.

[R. 19, Finding 5.] Based on this RFC, the ALJ determined at Step 4 that Plaintiff was

unable to perform her past relevant work as a house cleaner and fast food worker. [R. 27,

Finding 6.] However, based on Plaintiff’s age, education, work experience, RFC, and the

testimony of a vocational expert (“VE”), the ALJ determined that there were jobs that

existed in significant numbers in the national economy that Plaintiff could perform. [R. 28,

Finding 10.] Accordingly, the ALJ concluded that Plaintiff had not been under a disability,

as defined in the Act, from March 17, 2016, through the date of the decision. [R. 29,

Finding 11.]

       Plaintiff requested Appeals Council review of the ALJ’s decision, but the Appeals

Council declined review. [R. 1–6.] Plaintiff filed an action for judicial review on August 17,

2018. [Doc. 1.]

                                              3
                                 THE PARTIES’ POSITIONS

       Plaintiff contends that the ALJ committed error, requiring the decision to be

remanded for an award of benefits or, in the alternative, for additional administrative

proceedings. [Doc. 18.] Plaintiff argues that the ALJ failed to resolve a clear conflict

between the Dictionary of Occupational Titles (“DOT”) and the VE’s testimony. [Id. at

16–17.] Specifically, Plaintiff argues that there is “an apparent conflict between an RFC

that limits Plaintiff to simple, routine work, and a finding that Plaintiff can perform work that

has a GED reasoning code 2 or 3, which require her to understand detailed instructions.”

[Id.] Plaintiff also argues that the ALJ failed to explain her findings with respect to Plaintiff’s

capacity to sit, stand, and walk in light of evidence supporting severe limitations due to her

back pain and joint inflammation. [Id. at 17–21.] Likewise, Plaintiff contends the ALJ failed

to properly explain her consideration of Plaintiff’s limitations in reaching, handling, and

fingering in light of her shoulder DJD, rotator cuff surgeries, and carpal tunnel surgeries.

[Id. at 22–24.] Lastly, Plaintiff argues the ALJ failed to adequately evaluate her subjective

symptomology (or pain complaints) in light SSR 16-3p, which requires the ALJ to consider

Plaintiff’s “statements about the intensity, persistence, and limiting effects of [] her

symptoms” and determine whether her statements “are consistent with the medical signs

and laboratory findings of record.” [Id. at 24–26.]

       The Commissioner contends the ALJ’s decision is supported by substantial evidence

and should be affirmed. [Doc. 20.] The Commissioner argues that there is no conflict

between the VE’s testimony and the DOT and that Plaintiff failed to raise the issue with the

VE and, thus, has waived this argument. [Id. at 12–17.] The Commissioner also contends

that substantial evidence supports the ALJ’s RFC assessment where she conducted a

                                                4
function-by-function analysis and explained how the evidence resulted in functional

limitations. [Id. at 17–18.] Finally, the Commissioner argues that the ALJ’s reasoning for

her evaluation of Plaintiff’s subjective complaints of pain is well explained and supported

by substantial evidence. [Id. at 18–22.]

                                 STANDARD OF REVIEW

       The Commissioner’s findings of fact are conclusive if supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is more than a scintilla—i.e., the

evidence must do more than merely create a suspicion of the existence of a fact and must

include such relevant evidence as a reasonable person would accept as adequate to

support the conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966) (citing Woolridge v. Celebrezze, 214 F. Supp. 686, 687

(S.D.W. Va. 1963)) (“Substantial evidence, it has been held, is evidence which a reasoning

mind would accept as sufficient to support a particular conclusion. It consists of more than

a mere scintilla of evidence but may be somewhat less than a preponderance. If there is

evidence to justify a refusal to direct a verdict were the case before a jury, then there is

‘substantial evidence.’”).

       Where conflicting evidence “allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the [Commissioner] (or the

[Commissioner’s] designate, the ALJ),” not on the reviewing court. Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996); see also Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.

1991) (stating that where the Commissioner’s decision is supported by substantial

evidence, the court will affirm, even if the reviewer would have reached a contrary result

                                              5
as finder of fact and even if the reviewer finds that the evidence preponderates against the

Commissioner’s decision). Thus, it is not within the province of a reviewing court to

determine the weight of the evidence, nor is it the court’s function to substitute its judgment

for that of the Commissioner so long as the decision is supported by substantial evidence.

See Bird v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012); Laws, 368 F.2d at 642; Snyder v.

Ribicoff, 307 F.2d 518, 520 (4th Cir. 1962).

       The reviewing court will reverse the Commissioner’s decision on plenary review,

however, if the decision applies incorrect law or fails to provide the court with sufficient

reasoning to determine that the Commissioner properly applied the law. Myers v. Califano,

611 F.2d 980, 982 (4th Cir. 1980); see also Keeton v. Dep’t of Health & Human Servs., 21

F.3d 1064, 1066 (11th Cir. 1994). Where the Commissioner’s decision “is in clear

disregard of the overwhelming weight of the evidence, Congress has empowered the courts

to modify or reverse the [Commissioner’s] decision ‘with or without remanding the cause

for a rehearing.’” Vitek v. Finch, 438 F.2d 1157, 1158 (4th Cir. 1971) (quoting 42 U.S.C.

§ 405(g)). Remand is unnecessary where “the record does not contain substantial

evidence to support a decision denying coverage under the correct legal standard and

when reopening the record for more evidence would serve no purpose.” Breeden v.

Weinberger, 493 F.2d 1002, 1012 (4th Cir. 1974).

       The court may remand a case to the Commissioner for a rehearing under sentence

four or sentence six of 42 U.S.C. § 405(g). Sargent v. Sullivan, 941 F.2d 1207 (4th Cir.

1991) (unpublished table decision). To remand under sentence four, the reviewing court

must find either that the Commissioner’s decision is not supported by substantial evidence

or that the Commissioner incorrectly applied the law relevant to the disability claim. See,

                                               6
e.g., Jackson v. Chater, 99 F.3d 1086, 1090–91 (11th Cir. 1996) (holding remand was

appropriate where the ALJ failed to develop a full and fair record of the claimant’s residual

functional capacity); Brenem v. Harris, 621 F.2d 688, 690–91 (5th Cir. 1980) (holding

remand was appropriate where record was insufficient to affirm but was also insufficient for

court to find the claimant disabled). Where the court cannot discern the basis for the

Commissioner’s decision, a remand under sentence four is usually the proper course to

allow the Commissioner to explain the basis for the decision or for additional investigation.

See Radford v. Comm’r, 734 F.3d 288, 295 (4th Cir. 2013) (quoting Florida Power & Light

Co. v. Lorion, 470 U.S. 729, 744 (1985); see also Smith v. Heckler, 782 F.2d 1176,

1181–82 (4th Cir. 1986) (remanding case where decision of ALJ contained “a gap in its

reasoning” because ALJ did not say he was discounting testimony or why); Gordon v.

Schweiker, 725 F.2d 231, 235 (4th Cir. 1984) (remanding case where neither the ALJ nor

the Appeals Council indicated the weight given to relevant evidence). On remand under

sentence four, the ALJ should review the case on a complete record, including any new

material evidence. See Smith, 782 F.2d at 1182 (“The [Commissioner] and the claimant

may produce further evidence on remand.”). After a remand under sentence four, the court

enters a final and immediately appealable judgment and then loses jurisdiction. Sargent,

941 F.2d 1207 (citing Melkonyan v. Sullivan, 501 U.S. 89, 102 (1991)).

       In contrast, sentence six provides:

              The court may . . . at any time order additional evidence to be
              taken before the Commissioner of Social Security, but only
              upon a showing that there is new evidence which is material
              and that there is good cause for the failure to incorporate such
              evidence into the record in a prior proceeding . . . .



                                             7
42 U.S.C. § 405(g). A reviewing court may remand a case to the Commissioner on the

basis of new evidence only if four prerequisites are met: (1) the evidence is relevant to the

determination of disability at the time the application was first filed; (2) the evidence is

material to the extent that the Commissioner’s decision might reasonably have been

different had the new evidence been before him; (3) there is good cause for the claimant’s

failure to submit the evidence when the claim was before the Commissioner; and (4) the

claimant made at least a general showing of the nature of the new evidence to the

reviewing court. Borders v. Heckler, 777 F.2d 954, 955 (4th Cir. 1985) (citing 42 U.S.C. §

405(g); Mitchell v. Schweiker, 699 F.2d 185, 188 (4th Cir. 1983); Sims v. Harris, 631 F.2d

26, 28 (4th Cir. 1980); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979)), superseded by

amendment to statute, 42 U.S.C. § 405(g), as recognized in Wilkins v. Sec’y, Dep’t of

Health & Human Servs., 925 F.2d 769, 774 (4th Cir. 1991).5 With remand under sentence

six, the parties must return to the court after remand to file modified findings of fact.

Melkonyan, 501 U.S. at 98. The reviewing court retains jurisdiction pending remand and

does not enter a final judgment until after the completion of remand proceedings. See

Allen v. Chater, 67 F.3d 293 (4th Cir. 1995) (unpublished table decision) (holding that an



   5
    Though the court in Wilkins indicated in a parenthetical that the four-part test set forth
in Borders had been superseded by an amendment to 42 U.S.C. § 405(g), courts in the
Fourth Circuit have continued to cite the requirements outlined in Borders when evaluating
a claim for remand based on new evidence. See, e.g., Brooks v. Astrue, No. 6:10-cv-152,
2010 WL 5478648, at *8 (D.S.C. Nov. 23, 2010); Ashton v. Astrue, No. TMD 09-1107, 2010
WL 3199345, at *3 (D. Md. Aug. 12, 2010); Washington v. Comm’r of Soc. Sec., No. 2:08-
cv-93, 2009 WL 86737, at *5 (E.D. Va. Jan. 13, 2009); Brock v. Sec’y of Health & Human
Servs., 807 F. Supp. 1248, 1250 n.3 (S.D.W. Va. 1992). Further, the Supreme Court of the
United States has not suggested Borders’ construction of § 405(g) is incorrect. See
Sullivan v. Finkelstein, 496 U.S. 617, 626 n.6 (1990). Accordingly, the Court will apply the
more stringent Borders inquiry.

                                              8
order remanding a claim for Social Security benefits pursuant to sentence six of 42 U.S.C.

§ 405(g) is not a final order).

                                    APPLICABLE LAW

       The Act provides that disability benefits shall be available to those persons insured

for benefits, who are not of retirement age, who properly apply, and who are under a

disability. 42 U.S.C. § 423(a). “Disability” is defined as:

              the inability to engage in any substantial gainful activity by
              reason of any medically determinable physical or mental
              impairment which can be expected to result in death or which
              has lasted or can be expected to last for a continuous period
              of not less than 12 consecutive months.

Id. § 423(d)(1)(A).

I.     The Five Step Evaluation

       To facilitate uniform and efficient processing of disability claims, federal regulations

have reduced the statutory definition of disability to a series of five sequential questions.

See, e.g., Heckler v. Campbell, 461 U.S. 458, 461 n.2 (1983) (noting a “need for efficiency”

in considering disability claims). The ALJ must consider whether (1) the claimant is

engaged in substantial gainful activity; (2) the claimant has a severe impairment; (3) the

impairment meets or equals an impairment included in the Administration’s Official Listings

of Impairments found at 20 C.F.R. Pt. 404, Subpt. P, App. 1; (4) the impairment prevents

the claimant from performing past relevant work; and (5) the impairment prevents the

claimant from having substantial gainful employment. 20 C.F.R. §§ 404.1520, 416.920.

Through the fourth step, the burden of production and proof is on the claimant. Grant v.

Schweiker, 699 F.2d 189, 191 (4th Cir. 1983). The claimant must prove disability on or

                                              9
before the last day of her insured status to receive disability benefits. Everett v. Sec’y of

Health, Educ. & Welfare, 412 F.2d 842, 843 (4th Cir. 1969). If the inquiry reaches Step 5,

the burden shifts to the Commissioner to produce evidence that other jobs exist in the

national economy that the claimant can perform, considering the claimant’s age, education,

and work experience. Grant, 699 F.2d at 191. If at any step of the evaluation the ALJ can

find an individual is disabled or not disabled, further inquiry is unnecessary. 20 C.F.R. §§

404.1520(a), 416.920(a)(4); Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981).

       A.     Substantial Gainful Activity

       “Substantial gainful activity” must be both substantial—involves doing significant

physical or mental activities, 20 C.F.R. §§ 404.1572(a), 416.972(a)—and gainful—done for

pay or profit, whether or not a profit is realized, id. §§ 404.1572(b), 416.972(b). If an

individual has earnings from employment or self-employment above a specific level set out

in the regulations, he is generally presumed to be able to engage in substantial gainful

activity. Id. §§ 404.1574–.1575, 416.974–.975.

       B.     Severe Impairment

       An impairment is “severe” if it significantly limits an individual’s ability to perform

basic work activities. See id. §§ 404.1521, 416.921. When determining whether a

claimant’s physical and mental impairments are sufficiently severe, the ALJ must consider

the combined effect of all of the claimant’s impairments. 42 U.S.C. §§ 423(d)(2)(B),

1382c(a)(3)(G). The ALJ must evaluate a disability claimant as a whole person and not in

the abstract, having several hypothetical and isolated illnesses. Walker v. Bowen, 889 F.2d


                                             10
47, 49–50 (4th Cir. 1989) (stating that, when evaluating the effect of a number of

impairments on a disability claimant, “the [Commissioner] must consider the combined

effect of a claimant’s impairments and not fragmentize them”). Accordingly, the ALJ must

make specific and well-articulated findings as to the effect of a combination of impairments

when determining whether an individual is disabled. Id. at 50 (“As a corollary to this rule,

the ALJ must adequately explain his or her evaluation of the combined effects of the

impairments.”). If the ALJ finds a combination of impairments to be severe, “the combined

impact of the impairments shall be considered throughout the disability determination

process.” 42 U.S.C. §§ 423(d)(2)(B), 1382c(a)(3)(G).

         C.    Meets or Equals an Impairment Listed in the Listings of Impairments

         If a claimant’s impairment or combination of impairments meets or medically equals

the criteria of a listing found at 20 C.F.R. Pt. 404, Subpt. P, App.1 and meets the duration

requirement found at 20 C.F.R. §§ 404.1509 or 416.909, the ALJ will find the claimant

disabled without considering the claimant’s age, education, and work experience.6 20

C.F.R. §§ 404.1520(d), 416.920(a)(4)(iii), (d).

         D.    Past Relevant Work

         The assessment of a claimant’s ability to perform past relevant work “reflect[s] the

statute’s focus on the functional capacity retained by the claimant.” Pass v. Chater, 65

F.3d 1200, 1204 (4th Cir. 1995). At this step of the evaluation, the ALJ compares the



     6
      The Listing of Impairments is applicable to SSI claims pursuant to 20 C.F.R.
§§ 416.911, 416.925.

                                              11
claimant’s residual functional capacity7 with the physical and mental demands of the kind

of work he has done in the past to determine whether the claimant has the residual

functional capacity to do his past work. 20 C.F.R. §§ 404.1560(b), 416.960(b).

           E.    Other Work

           As previously stated, once the ALJ finds that a claimant cannot return to her prior

work, the burden of proof shifts to the Commissioner to establish that the claimant could

perform other work that exists in the national economy. See 20 C.F.R. §§ 404.1520(f)–(g),

416.920(f)–(g); Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992). To meet this burden,

the Commissioner may sometimes rely exclusively on the Medical-Vocational Guidelines

(the “grids”). Exclusive reliance on the “grids” is appropriate where the claimant suffers

primarily from an exertional impairment, without significant nonexertional factors.8 20

C.F.R. Pt. 404, Subpt. P, App. 2, § 200.00(e); Gory v. Schweiker, 712 F.2d 929, 930–31

(4th Cir. 1983) (stating that exclusive reliance on the grids is appropriate in cases involving

exertional limitations). When a claimant suffers from both exertional and nonexertional

limitations, the grids may serve only as guidelines. Gory, 712 F.2d at 931. In such a case,

the Commissioner must use a vocational expert to establish the claimant’s ability to perform


       7
        Residual functional capacity is “the most [a claimant] can still do despite [his]
limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
   8
      An exertional limitation is one that affects the claimant’s ability to meet the strength
requirements of jobs. 20 C.F.R. §§ 404.1569a(a), 416.969a(a). A nonexertional limitation
is one that affects the ability to meet the demands of the job other than the strength
demands. Id. Examples of nonexertional limitations include but are not limited to difficulty
functioning because of being nervous, anxious, or depressed; difficulty maintaining
attention or concentrating; difficulty understanding or remembering detailed instructions;
difficulty seeing or hearing. 20 C.F.R. §§ 404.1569a(c)(1), 416.969a(c)(1).

                                               12
other work. 20 C.F.R. §§ 404.1569a, 416.969a; see Walker, 889 F.2d at 49–50 (“Because

we have found that the grids cannot be relied upon to show conclusively that claimant is

not disabled, when the case is remanded it will be incumbent upon the [Commissioner] to

prove by expert vocational testimony that despite the combination of exertional and

nonexertional impairments, the claimant retains the ability to perform specific jobs which

exist in the national economy.”). The purpose of using a vocational expert is “to assist the

ALJ in determining whether there is work available in the national economy which this

particular claimant can perform.” Walker, 889 F.2d at 50. For the vocational expert’s

testimony to be relevant, “it must be based upon a consideration of all other evidence in the

record, . . . and it must be in response to proper hypothetical questions which fairly set out

all of claimant’s impairments.” Id. (citations omitted).

II.    Developing the Record

       The ALJ has a duty to fully and fairly develop the record. See Cook v. Heckler, 783

F.2d 1168, 1173 (4th Cir. 1986). The ALJ is required to inquire fully into each relevant

issue. Snyder, 307 F.2d at 520. The performance of this duty is particularly important

when a claimant appears without counsel. Marsh v. Harris, 632 F.2d 296, 299 (4th Cir.

1980). In such circumstances, “the ALJ should scrupulously and conscientiously probe

into, inquire of, and explore for all the relevant facts, . . . being especially diligent in

ensuring that favorable as well as unfavorable facts and circumstances are elicited.” Id.

(internal quotations and citations omitted).

III.   Treating Physicians


                                               13
       If a treating physician’s opinion on the nature and severity of a claimant’s

impairments is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence” in the record, the

ALJ must give it controlling weight. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see Mastro

v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). The ALJ may discount a treating physician’s

opinion if it is unsupported or inconsistent with other evidence, i.e., when the treating

physician’s opinion does not warrant controlling weight, Craig, 76 F.3d at 590, but the ALJ

must nevertheless assign a weight to the medical opinion based on the 1) length of the

treatment relationship and the frequency of examination; 2) nature and extent of the

treatment relationship; 3) supportability of the opinion; 4) consistency of the opinion with

the record a whole; 5) specialization of the physician; and 6) other factors which tend to

support or contradict the opinion, 20 C.F.R. §§ 404.1527(c), 416.927(c). Similarly, where

a treating physician has merely made conclusory statements, the ALJ may afford the

opinion such weight as is supported by clinical or laboratory findings and other consistent

evidence of a claimant’s impairments. See Craig, 76 F.3d at 590 (holding there was

sufficient evidence for the ALJ to reject the treating physician’s conclusory opinion where

the record contained contradictory evidence).

       In any instance, a treating physician’s opinion is generally entitled to more weight

than a consulting physician’s opinion. See Mitchell v. Schweiker, 699 F.2d 185, 187 (4th

Cir. 1983) (stating that treating physician’s opinion must be accorded great weight because

“it reflects an expert judgment based on a continuing observation of the patient’s condition


                                            14
for a prolonged period of time”); 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). An ALJ

determination coming down on the side of a non-examining, non-treating physician’s

opinion can stand only if the medical testimony of examining and treating physicians goes

both ways. Smith v. Schweiker, 795 F.2d 343, 346 (4th Cir. 1986). Further, the ALJ is

required to review all of the medical findings and other evidence that support a medical

source’s statement that a claimant is disabled. 20 C.F.R. §§ 404.1527(d), 416.927(d).

However, the ALJ is responsible for making the ultimate determination about whether a

claimant meets the statutory definition of disability. Id.



IV.    Medical Tests and Examinations

       The ALJ is required to order additional medical tests and exams only when a

claimant’s medical sources do not give sufficient medical evidence about an impairment

to determine whether the claimant is disabled. 20 C.F.R. §§ 404.1517, 416.917; see also

Conley v. Bowen, 781 F.2d 143, 146 (8th Cir. 1986). The regulations are clear: a

consultative examination is not required when there is sufficient medical evidence to make

a determination on a claimant’s disability. 20 C.F.R. §§ 404.1517, 416.917. Under the

regulations, however, the ALJ may determine that a consultative examination or other

medical tests are necessary. Id.

V.     Pain

       Congress has determined that a claimant will not be considered disabled unless he

furnishes medical and other evidence (e.g., medical signs and laboratory findings) showing


                                             15
the existence of a medical impairment that could reasonably be expected to produce the

pain or symptoms alleged. 42 U.S.C. § 423(d)(5)(A). Social Security Ruling (“SSR”) 16-3p

provides, “[i]n considering the intensity, persistence, and limiting effects of an individual’s

symptoms, we examine the entire case record, including the objective medical evidence;

an individual’s statements about the intensity, persistence, and limiting effects of

symptoms; statements and other information provided by medical sources and other

persons; and any other relevant evidence in the individual’s case record.” Social Security

Ruling 16-3p Titles II and XVI: Evaluation of Symptoms In Disability Claims, 82 Fed. Reg.

49,462, 49,464 (Oct. 25, 2017); see also 20 C.F.R. § 404.1529(c)(1)–(c)(2) (outlining

evaluation of pain).

       In evaluating claims of disabling pain, the ALJ must proceed in a two-part analysis.

Morgan v. Barnhart, 142 F. App’x 716, 723 (4th Cir. 2005) (unpublished opinion); see also

SSR 16-3p, 82 Fed. Reg. at 49,463. First, “the ALJ must determine whether the claimant

has produced medical evidence of a ‘medically determinable impairment which could

reasonably be expected to produce” the alleged symptoms. Id. (quoting Craig, 76 F.3d at

594); see also SSR 16-3p, 82 Fed. Reg. at 49,463. Second, the ALJ must evaluate “the

intensity and persistence of an individual’s symptoms such as pain and determine the

extent to which an individual’s symptoms limit his or her ability to perform work-related

activities . . . or to function independently.” SSR 16-3p, 82 Fed. Reg. at 49,464; see also

20 C.F.R. § 404.1528 (noting that the ALJ must consider all of a claimant’s statements




                                              16
about his symptoms, including pain, and determine the extent to which the symptoms can

reasonably be accepted as consistent with the objective medical evidence).

                             APPLICATION AND ANALYSIS

        Plaintiff contends that there is an apparent conflict between an RFC that limits

Plaintiff to simple, routine work, and a finding that Plaintiff can perform work that has a

General Educational Development (“GED”) reasoning code 2 or 3, which require her to

understand detailed instructions. [Doc. 18 at 16–17. ] Consequently, Plaintiff argues that

“[s]ubstantial evidence does not support the ALJ’s conclusion that work that Plaintiff could

perform existed in significant numbers in the national economy, and remand is required.”

[Id. at 17.]

        The Commissioner, in response, contends that “Plaintiff’s argument should be

rejected because the VE had sufficient information to properly consider the hypothetical

question and expressed no concern or confusion about the hypothetical when it was asked

or when testifying about the available positions.”        [Doc. 20 at 12.]     Further, the

Commissioner contends that, while the Fourth Circuit has not specifically addressed this

issue, and some courts within the District of South Carolina have found that Reasoning

Level 2 jobs exceed the capacity for simple, routine work, sister districts within the Fourth

Circuit find that there is no apparent conflict and that a person who can perform simple,

routine work can perform Reasoning Level 2 jobs. [Id. at 15.] The Commissioner argues

that the ALJ’s decision should therefore be affirmed. [Id. at 17.]

Resolving Conflicts Between VE Testimony and the DOT


                                             17
       The SSA promulgated SSR 00-4p to explain how conflicts between a VE’s opinion

and the information in the DOT should be resolved. The Fourth Circuit has explained that

the “purpose” of SSR 00-4p “is to require the ALJ (not the vocational expert) to ‘[i]dentify

and obtain a reasonable explanation’ for conflicts between the vocational expert’s testimony

and the Dictionary, and to ‘[e]xplain in the determination or decision how any conflict that

has been identified was resolved.’” Pearson v. Colvin, 810 F.3d 204, 208 (4th Cir. 2015)

(quoting SSR 00-4p) (emphasis in original). The Fourth Circuit noted that SSR 00-4p sets

forth two independent responsibilities. Id. “First, the ALJ must ‘[a]sk the [vocational expert]

. . . if the evidence he or she has provided conflicts with the information provided in the

[Dictionary]’; and second, ‘[i]f the [vocational expert]’s . . . evidence appears to conflict with

the [Dictionary],’ the ALJ must ‘obtain a reasonable explanation for the apparent conflict.’”

Id. at 208 (quoting SSR 00-4p). “SSR 00-4p directs the ALJ to ‘resolve the conflict by

determining if the explanation given by the [expert] is reasonable’” and “to ‘explain the

resolution of the conflict irrespective of how the conflict was identified.’” Id. at 208 (quoting

SSR 00-4p) (emphasis in original). Thus, “[t]he ALJ independently must identify conflicts

between the expert’s testimony and the Dictionary.” Id. at 209. Furthermore, “an ALJ has

not fully developed the record if it contains an unresolved conflict between the VE’s

testimony and the DOT” and “an ALJ errs if he ignores an apparent conflict on the basis

that the VE testified that no conflict existed.” Henderson v. Colvin, 643 F. App’x 273, 277

(4th Cir. 2016) (citing Pearson, 810 F.3d at 210).




                                               18
       There is a split among the courts in the Fourth Circuit regarding whether a conflict

exists between a finding by a VE that an individual is limited to simple, routine work and a

finding that the same individual is capable of work at the GED 2 or 3 level.9 Furthermore,

courts in this District have repeatedly remanded cases for further administrative

proceedings where the ALJ failed to inquire of the VE whether a claimant, who was limited

to simple, routine, repetitive work, was capable of performing certain jobs that the DOT

classified as reasoning level 2 or 3.           See, e.g., Pressley v. Berryhill, No. 8:16-

cv-2716-BHH-JDA, 2017 WL 4174780, at *10–11 (D.S.C. Aug. 24, 2017) (finding that an

apparent conflict existed between the jobs the VE identified in response to a hypothetical

question that restricted the plaintiff to simple, routine, and repetitive tasks and the DOT’s

description of the job as having GED reasoning levels of 2 and 3), Report and

Recommendation adopted by 2017 WL 4156460 (D.S.C. Sept. 19, 2017); Dewalt-Gallman




  9
    See, e.g., Mullis v. Colvin, No. 1:11-cv-0022, 2014 WL 575722, at *11, n.11 (M.D. N.C.
Feb. 11, 2014), Report and Recommendation adopted by 2014 WL 2257188 (M.D. N.C.
May 29, 2014) (collecting cases); Williams v. Astrue, No. 3:11-cv-592-MOC-DSC, 2012 WL
4756066, *5 (W.D. N.C. Aug. 27, 2012) (“Because the ALJ limited Plaintiff to unskilled work,
and the VE suggested jobs with a reasoning development level of three or lower, there was
no conflict between the VE’s testimony and the DOT.”). Similarly, in Shivers v. Colvin, No.
6:12-cv-3381-SB, 2014 WL 1315183 (D.S.C. Mar. 27, 2014), the Court considered whether
an ALJ erred in relying upon an expert’s testimony when there was an alleged apparent
conflict between the Plaintiff’s RFC and the GED levels of three jobs identified by the VE
that Plaintiff could perform. In Shivers, the Defendant argued that the Fourth Circuit has
not addressed the correlation between GED levels and a limitation to simple, routine,
repetitive tasks. Id. at *3. In ruling for the Plaintiff, the Court noted that the District of South
Carolina has previously found an existing conflict between a GED reasoning level of two
and three and a limitation to simple, routine, repetitive tasks. Id. at *3. Additionally, in that
case, the ALJ never discussed with the VE whether the Plaintiff’s limitation to simple,
routine and repetitive tasks was compatible with the identified jobs; thus, the Court found
it would be pure speculation to find that the VE considered and resolved the issue.

                                                19
v. Berryhill, No. 9:16-cv-2332-PMD-BM, 2017 WL 2257418, at *4 (D.S.C. May 5, 2017)

(determining that the ALJ failed to resolve a conflict between the VE’s identification of jobs

described in the DOT as having a GED reasoning level of 3 and a restriction in the RFC to

“simple, routine, and repetitive tasks requiring only simple work related instructions and

decisions as well as relatively few work place changes”), Report and Recommendation

adopted by 2017 WL 2225133 (D.S.C. May 22, 2017); Christopherson v. Colvin, No.

6:15-cv-4725-JMC, 2016 WL 7223283 (D.S.C. Nov. 18, 2016), Report and

Recommendation adopted by 2016 WL 7212785 (D.S.C. Dec. 13, 2016); Shivers, 2014 WL

1315183; Graham-Willis v. Colvin, No. 1:12-cv-2489-JMC, 2013 WL 6840465, at *6–8

(D.S.C. Dec. 27, 2013); Martin v. Astrue, No. 6:11-cv-1572-TMC-KFM, 2012 WL 4479280,

at *15–16 (D.S.C. July 27, 2012), Report and Recommendation adopted by 2012 WL

4482943 (D.S.C. Sept. 27, 2012); Phillips v. Astrue, No. 3:11-cv-1085-MBS-JRM, 2013 WL

3945310, at *8-9 (D.S.C. Aug. 14, 2012), Report and Recommendation adopted by 2012

WL 3945313 (D.S.C. Sept. 7, 2012); Reid v. Astrue, No. 6:10-cv-2118-MBS-KFM, 2012 WL

667164, at *12–13 (D.S.C. Feb. 8, 2012), Report and Recommendation adopted by 2012

WL 663482 (D.S.C. Feb. 29, 2012); Tadlock v. Astrue, No. 8:06-cv-3610-RBH, 2008 W L

628591, at *10 (D.S.C. Mar. 4, 2008). As one court in this District has recently explained,

“[w]ithout published Fourth Circuit authority directly on point regarding simple, routine,

repetitive tasks, it has been the practice in this District since Henderson to remand based

on an apparent conflict.” Taylor v. Berryhill, No. 0:17-cv-3419-CMC, 2019 WL 1397187,

at *2–3 (D.S.C. Mar. 28, 2019) (“If a limitation to simple, routine, repetitive tasks is akin to


                                              20
short, simple instructions, it appears there is an apparent conflict unresolved by the ALJ.”);

see also Williams v. Comm’r, No. 2:17-cv-864-DCC, 2018 WL 4501239, at *2–3 (D.S.C.

Sept. 20, 2018) (finding “there is an apparent conflict between the limitation of Plaintiff to

‘simple, routine, and repetitive tasks’ and the GED reasoning levels of 2 and 3 in the three

jobs identified at the ALJ hearing” and noting that this precise issue “is one that has

troubled district courts within the Fourth Circuit”).

       In this case, the ALJ found that Plaintiff was capable of light work with certain

physical and mental limitations, which included the ability to “concentrate sufficiently in

two-hour increments to perform simple routine tasks, but not at a production rate pace.

She is able to work in a setting with fixed and predictable tasks.” [R. 19.] In a first

hypothetical to the VE, the ALJ presented the following mental limitations10:

                She can concentrate sufficiently in two-hour increments to
                perform simple, routine tasks, but not at a production rate
                pace; and can work in a setting with fixed and predictable
                tasks.

[R. 94.] In response, the VE identified a number of jobs at the light exertional level with

an Specific Vocational Preparation (“SVP”) Level 2, that Plaintiff could perform. [Id.] In a

second hypothetical, the ALJ included the following mental limitations to the first

hypothetical:

                [T]his person ended up being off-task 20 percent of the eight-
                hour workday in addition to normal work breaks. . . . Because
                of their pain or other symptoms.



  10
    The Court focuses its analysis on the mental limitations, as Plaintiff does not challenge
the ALJ’s exertional limitations noted in the RFC.

                                              21
[R. 94–95.] In response, the VE could not identify any representative work for this

hypothetical individual. [R. 95.] In a third hypothetical, the ALJ presented a person who,

instead of being off-tasks, would simply be absent from work two or more days per month.

[R. 75.] The VE testified that, when an individual is absent more than two days (i.e., three

or more days per month), they do not meet acceptable performance standards and there

would be no work. [Id.]

        After considering the medical evidence, as well as the VE’s testimony, the ALJ

limited Plaintiff to light work, adopting the limitations of the first hypothetical to the VE.

Plaintiff challenges the ALJ’s conclusion, citing Pearson, and suggests that there is a clear

conflict between the DOT and the VE testimony because the jobs identified have a GED

reasoning level of 2 and Plaintiff is limited to simple, routine work. [Doc. 18 at 16–17.]11

        SVP is defined by the DOT as “the amount of lapsed time required by a typical

worker to learn the techniques, acquire the information, and develop the facility needed for

average performance in a specific job-worker situation.” DOT, App. C, 1991 WL 688702.

GED “embraces those aspects of education (formal and informal) which are required of the

worker for satisfactory job performance.” Id. The GED Scale is composed of three

divisions: Reasoning Development (R), Mathematical Development (M), and Language




   11
     Plaintiff also challenges the ALJ’s identification of the job of ticket seller as one she
can perform based on inconsistencies between the RFC (limiting her to frequent reaching,
handling, and fingering) and the job of ticket seller (which requires constant reaching,
handling and fingering). [Doc. 18 at 17.] This inconsistency should be addressed on
remand.

                                             22
Development (L). Id. The DOT provides the following with respect to a GED level of 2 for

Reasoning Development:

              Apply commonsense understanding to carry out detailed but
              uninvolved written or oral instructions. Deal with problems
              involving a few concrete variables in or from standardized
              situations.

Id.

       Upon review, the Court notes that, when questioning the VE, the ALJ failed to ask

the VE to address whether performing simple, routine work was consistent with work

requiring a reasoning level of 2 in this instance. [R. 91–98.] The Court notes that “the VE’s

failure to identify the alleged conflict between the DOT and the VE’s testimony did not

absolve the ALJ of his independent duty to consult the DOT and to determine whether the

VE’s testimony was consistent with its descriptions of the identified jobs.” Pearson v.

Comm’r of Soc. Sec., 1:16-cv-2726-PMD-SVH, 2017 WL 1378197 at *12 (D.S.C. March

29, 2017) (citing Pearson, 810 F.3d at 208–10; SSR 00-4p).

       In Piner v. Berryhill, No. 1:17-cv-317-TMC-SVH, 2017 WL 4712084, *14 (Sept. 28,

2017), this Court explained that “[a] close examination of the GED reasoning levels”

supported “the existence of an apparent conflict” between GED reasoning level two and a

restriction to simple, routine tasks. This Court noted as follows:

              The DOT specifies that jobs with a GED reasoning level of one
              require workers to “[a]pply commonsense understanding to
              carry out simple one- or two-step instructions” and “[d]eal with
              standardized situations with occasional or no variables in or
              from these situations encountered on the job.” DOT, 1991 WL
              688702 (2016). Jobs with a GED reasoning level of two
              require workers to “[a]pply commonsense understanding to
              carry out detailed but uninvolved written or oral instructions”

                                             23
              and “[d]eal with problems involving a few concrete variables in
              or from standardized situations.” Id.

Id. Pertinent to the instant case, the Court in Piner found that the restriction to simple,

routine tasks was more akin to GED reasoning level one than two “because the abilities to

perform simple tasks and to make simple work-related decisions in the RFC assessment

are similar to the provision for applying commonsense understanding to carry out simple

instructions at GED reasoning level one.” Id. In addition, the “need for routine tasks” is

“consistent with the provision for standardized situations at GED reasoning level one.” Id.

The Court further noted that, “[i]n contrast, the DOT’s descriptions of GED reasoning level

[ ] two” suggests the “jobs require more detail and variables than the RFC assessment

describes.” Id.

       In this case, the VE found that Plaintiff could perform the identified jobs based on

a hypothetical with the following mental limitations: she “can concentrate sufficiently in

two-hour increments to perform simple routine tasks, but not at a production rate pace.

She is able to work in a setting with fixed and predictable tasks.” [R. 19.] And, while the

VE testified that a person with Plaintiff’s work experience and limitations could perform work

at the SVP 2 level, there is no discussion as to her ability to meet the requirements of the

GED level two. The limitations included in the hypothetical appear more in line with the

reasoning associated with GED level one. As stated above, the DOT specifies that jobs

with a GED reasoning level of one require workers to “[a]pply commonsense understanding

to carry out simple one- or two-step instructions” and “[d]eal with standardized situations

with occasional or no variables in or from these situations encountered on the job.” DOT,

                                             24
1991 WL 688702 (2016) (emphasis added). The ALJ’s RFC clearly sought to limit Plaintiff

to jobs with occasional or no variables. It would be speculation for the Court to assume the

VE realized the apparent conflict between jobs at GED level two and the need to have a

job with occasional or no variables.

        In light of the above, the undersigned rejects the Commissioner’s argument that no

conflict exists between the restrictions in the RFC assessment and the DOT.              The

undersigned finds that the ALJ erred in relying on the VE’s identification of the jobs to meet

the Commissioner’s burden at Step 5 without resolving the conflict between simple, routine

tasks, Plaintiff’s additional mental limitations, and the DOT’s indication that the identified

jobs had a GED reasoning level of two. Accordingly, this Court finds it prudent to remand

this case back to the Commissioner to obtain testimony from the VE with respect to any

conflicts with Plaintiff’s limitation to simple, routine work and the identified jobs.

Remaining Allegations of Error

        On remand, the ALJ will be able to reconsider and explain his consideration of any

conflicts between the DOT and the VE’s testimony. Further, the Court declines to address

Plaintiff’s remaining allegations of error; however, on remand, the ALJ should consider

Plaintiff’s remaining allegations of error.12 See Hancock v. Barnhart, 206 F. Supp. 2d 757,

763 n.3 (W.D. Va. 2002) (on remand, the ALJ’s prior decision has no preclusive effect, as

   12
      Upon review of the record evidence and the ALJ’s decision, the Court notes that the
ALJ’s decision is unclear as to how Plaintiff’s pain complaints and moderate limitations in
concentration, persistence and pace were accounted for in her RFC. On remand, the ALJ
is directed to specifically address her consideration of these limitations on Plaintiff’s RFC
in accordance with Mascio v. Colvin, 780 F.3d 632 (4th Cir.2015), and SSR 16-3p, 2016
WL 1119029 (2016).

                                              25
it is vacated and the new hearing is conducted de novo); Harris v. Asture, No. 9:09-cv-

0028-HFF, 2009 WL 5125215, *4 (D.S.C. Dec. 28, 2009).

                      CONCLUSION AND RECOMMENDATION

      Wherefore, based upon the foregoing, the Court recommends that the

Commissioner’s decision be REVERSED pursuant to sentence four of 42 U.S.C. § 405(g),

and that the case be REMANDED to the Commissioner for further administrative action

consistent with this Report and Recommendation.

      IT IS SO RECOMMENDED.

                                        s/Jacquelyn D. Austin
                                        United States Magistrate Judge

August 28, 2019
Greenville, South Carolina




                                          26
